Citation Nr: 0939426	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
shrapnel wound.   

2.  Entitlement to service connection for a neck shrapnel 
wound.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to 
January 1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to service connection for right leg shrapnel wound, neck 
shrapnel wound, loss of hearing, tinnitus, and PTSD.  

The Veteran was notified of his August 2009 Board hearing at 
the RO by letter in July 2009, however he did not appear at 
his hearing and has made no attempt to re-schedule it.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the Veteran currently has a right leg shrapnel wound.   

2.  A preponderance of the evidence is against a finding that 
the Veteran currently has a neck shrapnel wound.  

3.  Hearing loss was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that the current hearing loss is related to 
service.  

4.  Tinnitus was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that the current tinnitus is related to service.  

5.  The preponderance of the evidence is against a finding 
that the Veteran served in Korea or participated in combat.  

6.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

7.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service in the 
military.


CONCLUSIONS OF LAW

1.  A right leg shrapnel wound was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).

2.  A neck shrapnel wound was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).

3.  Hearing loss was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004 and post-adjudication notice by 
letter dated in November 2008.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the 
existence or etiology of the claimed right leg and neck 
shrapnel wounds.  VA's duty to assist doctrine does not 
require that the Veteran be afforded a medical examination, 
however, because there is no competent evidence that the 
claimed conditions currently exist.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

An audiological examination was provided regarding the nature 
and etiology of the claimed hearing loss and tinnitus 
disabilities, and a medical examination was provided 
regarding the nature and etiology of his claimed PTSD.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

After exhausting all available means, including contacting 
the National Personnel Record Center (NPRC), in July 2005 the 
RO found that the majority of the Veteran's STRs and 
personnel records were unavailable due to a fire at the NPRC 
in 1973.  Thus, there is a heightened obligation to assist 
the claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for Right Leg and Neck Shrapnel Wounds 

The Veteran seeks service connection for right leg and neck 
shrapnel wounds.  

A carbon copy of the original DD-214 containing the Veteran's 
signature in ink; a certified copy of the original DD-214 
filed with Comal County, Texas, in February 1954; a September 
1952 Morning Report from his unit; a January 1954 separation 
examination report; and numerous reports from the Joint 
Services Records Research Center (JSRRC) and National 
Personnel Records Center (NPRC) indicate that: the Veteran's 
only foreign service was in Germany; indicate that he did not 
have any injuries or wounds noted on separation from service; 
and do not indicate that he ever served in Korea or that he 
received the Purple Heart.  

An internet search reveals that the Veteran's unit, H & S Co, 
143 Tank Battalion was mobilized from 1952 to 1954 for 
service in Germany.  There is nothing in the history of the 
Battalion to indicate that any portion of the Battalion 
served in Korea; nor is there any evidence that any portion 
of the Battalion received any commendation or campaign ribbon 
for service in Korea.

The Veteran contends that in October 1952, while serving in 
Korea, he was hit with shrapnel during an attack in which his 
entire battalion was wiped out and his commander was killed.   
To support his contention, the Veteran produced a copy of a 
DD-214 indicating that he had service in Korea and that he 
received the Purple Heart.  This document has clearly been 
altered.

The Board finds as fact that the copy of the DD-214 submitted 
by the Veteran had "Korean (A11)" and "Purple Heart" added 
to block 27; and "Korea Oct. 3, 1952 PL 28" added to, and 
"None" deleted from, block 29.  

Accordingly the Board finds that the Veteran's statements 
with respect to his service history, in particular, to his 
combat experiences in Korea, are not credible; that the 
Veteran had no service in Korea and that the Veteran did not 
receive the Purple Heart.  

The competent medical evidence of record does not show 
present shrapnel related diagnoses related to the Veteran's 
neck or right leg.  

VA treatment records dated in June 2006 note that a physical 
examination revealed that the Veteran's neck was supple and 
had no adenopathy, and that his extremities had no edema and 
had peripheral pulses that were palpable.  There is no 
evidence in the treatment records of any scarring from 
shrapnel wounds, or any other source.

A private medical opinion dated in November 2005 notes that 
prior to a December 2003 stroke the Veteran had no past 
medical history, and that he stated on admission that his 
only surgery was the removal of some shrapnel in 1953 and 
that he has the scars at the nape of his neck and right calf.  
The Board finds the foregoing private medical opinion to have 
no probative value as it is merely a recitation of the 
Veteran's self-reported and unsubstantiated medical history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional).  

Likewise, a June 2006 buddy statement notes that the author 
spoke to the private physician who provided the November 2005 
private medical opinion and that the physician specifically 
told him he provided no treatment to the Veteran for shrapnel 
wounds and that he had no intention of passing judgment on 
these disabilities, but that the Veteran "had scars from the 
shrapnel wounds."  The Board finds it significant that the 
person submitting the buddy statement did not indicate that 
he had served with the Veteran; did not indicate the nature 
of his relationship with the Veteran; and did not provide any 
basis for his support of the Veteran's allegations.  This 
buddy statement is of no probative value on the question of 
whether the Veteran served in Korea or has a currently 
diagnosed residual disability of shrapnel wounds as it is 
merely hearsay of a recitation of the Veteran's self-reported 
and unsubstantiated service and medical history.  See 
LeShore, supra.  

Likewise, the statement submitted by the Veteran's wife 
provides no information with regard to the claimed shrapnel 
injuries or any of the other claims for service connection at 
issue and is of no probative value.

The Veteran's January 1954 separation examination notes that 
physical examination revealed that the Veteran had a normal 
neck and lower extremities.  There was no notation indicating 
any type of shrapnel injury.

Even if the Veteran had a shrapnel injury to his right leg or 
neck during service as he claims, service connection cannot 
be granted if there is no current residual disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, pain alone, without 
a diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The negative evidence in this case far outweighs the 
positive.  The DD-214 produced by the Veteran is altered and 
is inconsistent with all other evidence of record.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection a 
right leg shrapnel wound and a neck shrapnel wound is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102.  

II.  Service Connection for Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and 
tinnitus disabilities.  He claims that he presently suffers 
from hearing loss and tinnitus as a result of noise exposure 
from small arms fire, incoming and outgoing artillery, bombs, 
and mines during service.  He also stated that a combat zone 
is a very noisy place and that when an artillery shell 
explodes near you, your ears ring.  

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The favorable evidence consists of the December 2007 VA 
examination report which notes that the Veteran's noise 
history includes exposure to gunfire and artillery during 
service and from a mill as a civilian.  The examiner noted 
that it appears no hearing test was performed on separation.  
Therefore, with no evidence to the contrary, it is the 
opinion of the examiner that it is at least as likely as not 
that the Veteran's hearing loss and tinnitus may have had its 
origins during military service.  

January 1954 STRs indicate that the Veteran was not given 
audiometer hearing testing on separation, but that he had 
15/15 hearing bilaterally and no diagnoses of any type of 
hearing loss or tinnitus were made.  Personnel records show 
that the Veteran was a light vehicle operations mechanic 
assigned to the 143rd tank battalion in Germany.  

The Board has concluded that the Veteran did not serve in 
Korea and did not receive the Purple Heart.  Accordingly, 
there is no probative evidence of record that the Veteran was 
exposed to combat-related acoustic trauma while in-service as 
he claims or that his claimed hearing loss or tinnitus 
incurred during service.

As discussed above with respect to the claimed shrapnel 
wounds, the statement from the private physician, the buddy 
statement and the statement from the Veteran's wife are of no 
probative value.

The December 2007 VA examiner based his opinion on an 
incorrect factual basis (the Veteran's statements) regarding 
the Veteran's noise exposure during service.  In fact, the 
Veteran did not have service in Korea or any other zone of 
conflict and was therefore not exposed to gunfire and 
artillery noise as noted by the examiner.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative.)  Thus, 
the Board finds that this VA examination report has no 
probative value with respect to the etiology of the Veteran's 
hearing loss and tinnitus.  

The first contemporaneous medical evidence of hearing loss 
and tinnitus of record are more than 50 years after the 
Veteran was discharged from active service and from when his 
noise exposure during service allegedly occurred.  The 
passage of more than 50 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disabilities are related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Maxson v. West, 12 Vet. App. 453, 
459 (1999).  

The negative evidence in this case far outweighs the 
positive.  There is no competent credible evidence that the 
Veteran was ever exposed to acoustic trauma during service 
and the first diagnoses of hearing loss and tinnitus is more 
than 50 years post-service; well after the one-year 
presumptive period from discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claimed 
hearing loss and tinnitus; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

III.  Service Connection for PTSD

The Veteran seeks service connection for PTSD that he claims 
is related to his service in Korea.  The Veteran contends 
that on October 3, 1952, he was wounded and transferred back 
to Germany when his battalion was wiped out and his commander 
was killed in Korea.  (In fact, the morning report from his 
unit shows that he reported to his unit in Germany on 
September 2, 1952.)  He also contends that he had additional 
shrapnel removed at Brooke General Hospital in early 1954.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The Veteran has been diagnosed with PTSD.  A VA examination 
report dated in November 2005 notes that the Veteran meets 
the DSM-IV diagnostic criteria for PTSD.  A diagnosis of 
chronic PTSD was given.  

The Veteran's available service personnel and medical records 
do not corroborate his claims that he served in Korea.  His 
official DD-214 does not indicate service in Korea or any 
medals denoting combat, including the Purple Heart.  
Personnel records indicate that the Veteran's only foreign 
service was in Germany.  

The RO made several attempts to acquire additional personnel 
and medical records for the Veteran from the JSRRC and NPRC 
in an effort to verify the Veteran's claimed service, however 
in numerous reports of record neither of these organizations 
were able to verify the claimed stressors or the Veteran's 
circumstances of service.  Likewise, the RO attempted to 
verify whether the Veteran received treatment at Brooke Army 
Medical Center, however in a June 2006 response from the 
JSRRC it was noted that there are no clinical or outpatient 
medical records on file at Brooke Army Medical Center prior 
to 1957.  

Since it has not been shown that the Veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993) see also Cohen v. Brown, 10 Vet. App. 
128 (1997).  In this regard, the Board notes that the 
Veteran's official service personnel records do not 
corroborate that he was in the places he alleges that he was, 
or that he participated in the stressful events he alleges.  
While a June 2006 buddy statement is of record that notes 
that the Veteran received shrapnel wounds in Korea, there is 
no indication of the basis for that statement; it is of no 
probative value; and it does not corroborate the specific 
stressors claimed.  

Although the Veteran has been diagnosed with PTSD, his 
diagnosis is based on his reported uncorroborated history of 
non-combat stressors.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and must be based either on 
a claim or account of events during demonstrated combat, or 
on verified stressors.  No probative weight may be assigned 
to a diagnosis of PTSD based on the Veteran's non-credible 
account of combat participation or unverified stressors.  

The negative evidence in this case outweighs the positive.  

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a non-combat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record does not allow for application of the 
liberalized standard for such claims established in Pentecost 
since there is no independent evidence that the Veteran was 
subjected to enemy attack, or that he even served in Korea 
during the Korean Conflict.  

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors occurred, and there is 
no medical evidence of a confirmed diagnosis of PTSD which is 
based on a verified stressor.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a right leg shrapnel 
wound is denied.   

Entitlement to service connection for a neck shrapnel is 
denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


